DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species C, claims 12-14, 16-24 and 26-31 in the reply filed on 5/06/2022 is acknowledged.  The traversal is on the grounds that the special technical feature is that the second insulating layer is disposed on the first insulating layer, the second insulating layer includes a recess in which the first electrode is disposed, and the recess includes a bottom surface spaced apart from the first insulating layer which is not disclosed in JINUSHI et al. (U.S. Patent Publication No. 2012/0160293).  This is not found persuasive because a special technical feature must be common to all species and Species A and B do not share the technical feature set forth by applicant. Additionally, none of the limitations in claims 12 and 23 are special technical features since they do not make a contribution over the prior art of Lin, as discussed in the rejection below.

The requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 16-24, 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 12 and 23 contain the limitations “a first insulating layer” and “a second insulating layer” which do not have written description support in the instant specification.

	Claims 13-14, 16-22, 24, 26-31 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 contains the limitation “a second insulating layer” which does not have proper antecedent basis. For the purpose of this Office Action, “a second insulating layer” in claim 18 will be treated as if it reads “the second insulating layer”.

	Claims 19-20, 24, and 28 contain the limitations that the side surface of the first electrode includes a contact surface and a non-contact surface which is unclear. For the purpose of this Office Action, the contact surface and non-contact surface will be treated as portions of the side surface. 
	Claims 21 and 27 are additionally rejected as being dependent on a rejected claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2016/0181500).

	Regarding claim 12, Lin discloses a thermoelectric element in Figure 1E comprising: 
a first substrate (top substrate 102 in Figure 1E, [25]); 
a first insulating layer (top dielectric layer 103 in Figure 1E) disposed on the first substrate ([26]); 
a second insulating layer (bottom dielectric layer 103) disposed on the first insulating layer (top dielectric layer 103) ([26]-[27]); 
a first electrode (bottom electrode 105 in Figure 1E) disposed on the second insulating layer (bottom dielectric layer 103) ([29]);
a semiconductor structure (106 a, b) disposed on the first electrode ([31]); and 
a second substrate (bottom substrate 102 in Figure 1E) disposed on the semiconductor structure ([25]), 
wherein the second insulating layer (bottom dielectric layer 103) includes a recess (11b) in which the first electrode (bottom electrode 105) is disposed (Figure 1E and [26] and [29]-[30]), 
wherein the recess (11b) includes a bottom surface spaced apart from the first insulating layer (top dielectric layer 103), wherein a thickness of the first electrode (105), a depth of the recess (11b), and a thickness of the first insulating layer (top dielectric layer 103) are different from each other (Figure 1E).  
	It is noted that the term “disposed on” does not require direct contact or a particular order of the layers.


Regarding claim 13, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that the second insulating layer (bottom dielectric layer 103) includes a first region disposed between the bottom surface of the recess and the first insulating layer (top dielectric layer 103) (first region is in the recess) and a second region disposed around the recess (second region is in the peaks between the recesses as shown in Figure 1E); and wherein a thickness of at least a portion of the second region is greater than a thickness of the first region (The term “region” is very broad and a first and second region can be chosen to have the claimed thicknesses. It is noted that the “regions” do not need to encompass the entire thickness of the insulating layer).   
Regarding claim 22, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses an electric power generation device comprising the thermoelectric element as set forth above ([4] and [33]).


 
	Regarding claim 23, Lin discloses a thermoelectric element in Figure 1E comprising: 
a first substrate (top substrate 102 in Figure 1E, [25]); 
a first insulating layer (top dielectric layer 103 in Figure 1E) disposed on the first substrate ([26]); 
a second insulating layer (bottom dielectric layer 103) disposed on the first insulating layer (top dielectric layer 103) ([26]-[27]) and including a recess (11b) (Figure 1E and [30]); 
a first electrode (bottom electrode 105 in Figure 1E) disposed on the recess of the second insulating layer (bottom dielectric layer 103) ([29]);
a semiconductor structure (106 a, b) disposed on the first electrode ([31]); 
a second electrode (top electrode 105) disposed on the semiconductor structure (106) (Figure 1E and [31]); and 
a second substrate (bottom substrate 102 in Figure 1E) disposed on the second electrode ([25]), 
wherein the second insulating layer (bottom dielectric layer 103) includes a first region disposed between a bottom surface of the recess and the first insulating layer (top dielectric layer 103) (first region is in the recess) and a second region contacting a side surface of the first electrode (105) (second region is in the peaks between the recesses as shown in Figure 1E); and 
wherein a thickness of the first electrode (105), a thickness of the second region of the second insulating layer, a thickness of the first region of the second insulating layer, (The term “region” is very broad and a first and second region can be chosen to have the claimed thicknesses. It is noted that the “regions” do not need to encompass the entire thickness of the insulating layer) and a thickness of the first insulating layer (top dielectric layer 103) are different from each other (The regions can be defined as portions of the thickness of the second insulating layer that are different from each other and not the entire thickness of the second insulating layer) (Figure 1E). 

	It is noted that the term “disposed on” does not require direct contact or a particular order of the layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21, 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500), as applied to claims 12 and 23 above.

Regarding claim 19, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that the first electrode (105) includes an upper surface and a lower surface facing each other and a side surface disposed between the upper surface and the lower surface (Figure 1E), the side surface of the first electrode includes a contact surface in contact with the second insulating layer (The contact surface portion of the side surface of the first electrode is in contact with the second region of the second insulating layer 103, Figure 1E).
Lin additionally discloses that a thickness of the contact surface portion of the first electrode is less than 1 times a thickness of the first electrode (The first electrode 105 is thicker than a depth of the recess and the contact surface portion of the side surface is less than the entire thickness of the electrode as shown in Figure 1E), but Lin does not explicitly disclose that a thickness of the contact surface portion of the first electrode is 0.1 to 0.9 times a thickness of the first electrode. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the thickness of the contact surface of the first electrode, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  



Regarding claim 20, modified Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that the lower surface of the first electrode is in contact with the bottom surface of the recess of the second insulating layer (Figure 1E), wherein the side surface of the first electrode further includes a non-contact surface which is not in contact with the second insulating layer (As shown in Figure 1E, a portion of the first electrode 105 extends above the recess such that a portion of the side surface includes a non-contact surface that is not in contact with the second insulating layer 103).  


Regarding claim 21, modified Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that a thickness of the second insulating layer is 0.001 to 1 times a thickness of the first insulating layer (The dielectric layers 103 have the same thickness, [27]-[28] and [34]).  


Regarding claim 24, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that the second region of the second insulating layer is disposed on peripheral region of the first region of the second insulating layer (Figure 1E), wherein the second region of the second insulating layer contacts the first insulating layer (It is noted that “contacts” does not require direct contact and all the layers in the device are in “contact” with each other), wherein the side surface of the first electrode (105) includes a contact surface and a non- contact surface, wherein the contact surface is in contact with the second region of the second insulating layer, wherein the non-contact surface is not in contact with the second insulating layer (As shown in Figure 1E, part of the side surface of the first electrode 105 is embedded in the recess and part of the side surface protrudes above the recess).  


Lin additionally discloses that a thickness of the contact surface portion of the first electrode is less than 1 times a thickness of the first electrode (The first electrode 105 is thicker than a depth of the recess and the contact surface portion of the side surface is less than the entire thickness of the electrode as shown in Figure 1E), but Lin does not disclose that a thickness of the contact surface is greater than a thickness of the non- contact surface. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the thickness of the contact surface and the non-contact surface of the first electrode, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  


Regarding claim 27, modified Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that a depth of the recess is different from the thickness of the second region of the second insulating layer ([26] and [27], the second region can be defined such that the thickness of the second region is different from a depth of the recess). 


Regarding claim 28, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that the first electrode (105) includes a lower surface which faces an upper surface of the first electrode and is in contact with a bottom surface of the recess (Figure 1E) and the side surface disposed between the upper surface and the lower surface, the side surface of the first electrode includes a contact surface in contact with the second region of the second insulating layer (The contact surface portion of the side surface of the first electrode is in contact with the second region of the second insulating layer 103, Figure 1E), and wherein a thickness of the second insulating layer is 0.001 to 1 times a thickness of the first insulating layer (The first and second insulating layers 103 have the same thickness, [27]-[28] and [34]).  
Lin additionally discloses that a thickness of the contact surface portion of the first electrode is less than 1 times a thickness of the first electrode (The first electrode 105 is thicker than a depth of the recess and the contact surface portion of the side surface is less than the entire thickness of the electrode as shown in Figure 1E), but Lin does not explicitly disclose that a thickness of the contact surface portion of the first electrode is 0.2 to 0.8 times a thickness of the first electrode. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the thickness of the contact surface of the first electrode, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Claims 14, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500), as applied to claims 12 and 23 above, in view of Garcia Ramos et al. (US 2011/0256653).

	Regarding claims 14 and 16, Lin discloses all of the claim limitations as set forth above. Lin does not disclose that a width of the first substrate is greater than a width of the second insulating layer and wherein a width of the first insulating layer is different from the width of the second insulating layer.

	Garcia Ramos discloses a thermoelectric device in Figure 6 comprising a first substrate (bottom substrate 12) and a second substrate (top substrate 22) and a first insulating layer (bottom insulating layer 13) and a second insulating layer (top insulating layer 23) ([17] and [23]), wherein a width of the first substrate (bottom substrate12) is greater than a width of the second insulating layer (top insulating layer 23) (Figure 6 and [27]) and wherein a width of the first insulating layer (bottom insulating layer 13)is different from the width of the second insulating layer (top insulating layer 23) (Figure 6 and [27]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lin so that a width of the first substrate is greater than a width of the second insulating layer and wherein a width of the first insulating layer is different from the width of the second insulating layer, as taught by Garcia Ramos, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 26, Lin discloses all of the claim limitations as set forth above. Lin does not disclose that a width of the first substrate is greater than a width of the second insulating layer and wherein a width of the first insulating layer is different from the width of the second insulating layer.

	Garcia Ramos discloses a thermoelectric device in Figure 6 comprising a first substrate (bottom substrate 12) and a second substrate (top substrate 22) and a first insulating layer (bottom insulating layer 13) and a second insulating layer (top insulating layer 23) ([17] and [23]), wherein a width of the first substrate (bottom substrate12) is greater than a width of the second insulating layer (top insulating layer 23) (Figure 6 and [27]) and wherein a width of the first insulating layer (bottom insulating layer 13) is different from the width of the second insulating layer (top insulating layer 23) (Figure 6 and [27]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lin so that a width of the first substrate is greater than a width of the second insulating layer and wherein a width of the first insulating layer is different from the width of the second insulating layer, as taught by Garcia Ramos, because it would amount to the combination of prior art elements according to known methods to yield predictable results.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500), as applied to claim 23 above, in view of Angermann et al. (US 2014/0230875).

Regarding claim 29, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that each of the first substrate and the second substrate (102) includes metal material ([25]). Lin does not disclose that the second insulating layer includes a silicone resin and an inorganic filler.  
Angermann discloses an insulating layer (6) for a thermoelectric device comprising a silicone resin and an inorganic filler ([28]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the second insulating layer material of Lin with the silicone resin and inorganic filler, as taught by Angermann, because it would amount to the simple substitution of one known insulating material for another to obtain predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500) in view of Angermann et al. (US 2014/0230875), as applied to claim 29 above, in further view of Yang et al. (US 2013/0081663).

Regarding claim 30, Lin discloses all of the claim limitations as set forth above. Lin does not disclose that the first insulating layer includes an epoxy resin and an inorganic filler.
Yang discloses an insulating layer for a thermoelectric device comprising an epoxy resin and an inorganic filler ([60]-[61] and [64]-[65]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the first insulating layer material of Lin with the epoxy resin and inorganic filler, as taught by Yang, because it would amount to the simple substitution of one known insulating material for another to obtain predictable results.

Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500), as applied to claim 12 above, in view of Yang et al. (US 2013/0081663).
Regarding claim 17, Lin discloses all of the claim limitations as set forth above. Lin additionally discloses that each of the first substrate and the second substrate (102) includes metal material ([25]), but Lin does not disclose that the first insulating layer includes a material that is different from a material included in the second insulating layer.  
Yang discloses an insulating layer for a thermoelectric device comprising an epoxy resin and an inorganic filler ([60]-[61] and [64]-[65]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the first insulating layer material of Lin with the epoxy resin and inorganic filler such that the first insulating layer includes a material that is different from a material included in the second insulating layer, as taught by Yang, because it would amount to the simple substitution of one known insulating material for another to obtain predictable results.

Regarding claim 31, Lin discloses all of the claim limitations as set forth above. Lin does not disclose that the first insulating layer includes an epoxy resin and an inorganic filler.
Yang discloses an insulating layer for a thermoelectric device comprising an epoxy resin and an inorganic filler ([60]-[61] and [64]-[65]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the first insulating layer material of Lin with the epoxy resin and inorganic filler, as taught by Yang, because it would amount to the simple substitution of one known insulating material for another to obtain predictable results.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0181500) in view of Yang et al. (US 2013/0081663), as applied to claim 17 above, in further view of Angermann et al. (US 2014/0230875).

Regarding claim 18, Lin discloses all of the claim limitations as set forth above. Lin does not disclose that the second insulating layer includes a silicone resin and an inorganic filler.  
Angermann discloses an insulating layer (6) for a thermoelectric device comprising a silicone resin and an inorganic filler ([28]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the second insulating layer material of Lin with the silicone resin and inorganic filler, as taught by Angermann, because it would amount to the simple substitution of one known insulating material for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726